 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ADOLFO LUGO,                     ) Case No.: 1:18-cv-0807 - JLT
                                      )
12            Plaintiff,              ) ORDER DISCHARGING THE ORDER TO SHOW
                                      ) CAUSE DATED JANUARY 4, 2019
13       v.                           )
                                      )
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15            Defendant.              )
                                      )
16
17          On January 2, 2019, the Court ordered Defendant to show cause why sanctions should not be
18   imposed for failure to comply with the Courts order to serve a letter brief. (Doc. 14) In the alternative,
19   Defendant was directed to serve a response to Plaintiff’s letter brief and file proof of service. (Id. at 2)
20   The same day, Defendant responded to the Court’s order, and filed a proof of service indicating the
21   letter brief was served on December 21, 2018. (Doc. 15 at 1-2)
22          Accordingly, the Court ORDERS: the Order to Show Cause dated January 2, 2019 (Doc. 14) is
23   DISCHARGED.
24
25   IT IS SO ORDERED.
26      Dated:     January 4, 2019                              /s/ Jennifer L. Thurston
27                                                       UNITED STATES MAGISTRATE JUDGE

28
